                  Exhibit 3




Case 1:19-cv-00270-NCT-JEP Document 1-3 Filed 03/08/19 Page 1 of 23
                                          4 . , <<•




 STATE OF NORTH CAROLINA^: ' 1 ^ . ; J m THE GENERAL COURT OF JUSTICE
                                     t ' - -" ~ ~ SUPERIOR COURT,DiyiSION
 GUILFORD COUNTY \ .,„ ^ 0 ^2^s Case No. Jf 9} 6^(/ $ ^^> ^V/
                                  ^ F?3 -^
 YELLOW DOG DESIGN, JNC: . ,, )^ p
                            .; G^Q^I'J")UT !
                        Yello? Dog Design, )

 vs.                            !          )
                                                  )
 YELLOW DOG, LLC and )
 JOSEPH J. JURAS, )
                                                  )
                        Defendants. )

                                          COMPLAINT

       Yellow Dog Design, Inc., complaining of Defendants, alleges and says:

                                  NATURE OF THE ACTION

        1. Yellow Dog Design, Inc. (hereinafter "Yellow Dog Design") seeks monetary

relief for acts of trademark infringement and unfair competition, and breach of contract. This


action arises under the laws of the United States, the laws of the State of North Carolina, and


common law.


                                             PARTIES

       2. Yellow Dog Design, Inc. (hereinafter "Yellow Dog Design") is a coiporation

organized and existing under the laws of the State of North Carolina with its principal office

located in Greensboro, Guilford County, North Carolina.

       3. Defendant Yellow Dog, LLC (heremafter "Defendant Company") is a limited

liability company corporation organized and existing under the laws of the Commonwealth of

Virginia with a principal place of business at 516 River Highway, Suite D, Mooresville, North

Carolina 28117. Upon information and belief, Yellow Dog, LLC has not registered to do




     Case 1:19-cv-00270-NCT-JEP Document 1-3 Filed 03/08/19 Page 2 of 23
business in the State of North Carolina, but is doing substantial business in the State 6f North

Carolina.


       4. Upon information and belief, Defendant Joseph J. Juras (hereinafter "Defendant

Juras") is a citizen and resident of North Carolina. Defendant Juras is the managing member of


Defendant Company.

                                 VENUE AND JURISDICTION

       5. Jurisdiction is conferred on this Court by virtue ofN.C. Gen. Stat. § 1-75.4.


       6. Venue is proper under N.C. Gen. Stat. § 1 -82.


                                  FACTUAL ALLEGATIONS

       7. Yellow Dog Design manufactures and sells brightly colored and uniquely


designed pet accessories, including collars and leashes. Yellow Dog Design's principals had

extensive experience in the dye sublimation and printing businesses and started the company in

2001 as a printer and manufacturer of promotional products. In 2004, Yellow Dog Design began


designing and developing its own finished products for retail, specifically, pet collars and

leashes. Each of the designs marketed by Yellow Dog Designs is created by Yellow Dog

Designs.

       8. At substantial expense and effort. Yellow Dog Design began marketing pet

leashes and collars for sale in the United States at least as early as 2004. These distinctive

products are marketed under fhe name "Yellow Dog Design."

       9. By virtue of Yellow Dog Design's sales, marketing, advertising and promotional

efforts and activities and the excellence of its products, Yellow Dog Design has obtained and

enjoys a valuable reputation and extensive goodwill symbolized by the mark Yellow Dog




     Case 1:19-cv-00270-NCT-JEP Document 1-3 Filed 03/08/19 Page 3 of 23
Design. Within the pet accessory market, the mark Yellow Dog Design has become widely

known, recognized and often referred to as simply "Yellow Dog."


        10. Yellow Dog Design has spent tens of thousands of dollars on advertising its


Yellow Dog Design products and establishing its brand in major trade magazines, catalogs and

publications aimed at pet retailers, groomers, veterinarians, and consumers.

        11. In addition. Yellow Dog Design travels and exhibits at several major pet industry

trade shows. These shows are a costly but necessary expense in maintaining a strong presence


within the pet industry, as well as in generating new customers, servicing existing customers, and

to promoting the brand recognition and good will of the Yellow Dog Design mark.

       12. The reaction from the trade and consummg public to the Yellow Dog Design pet

accessories been very positive.


        13. Yellow Dog Design sells its pet accessories bearing the Yellow Dog Design mark

to retailers of pet accessories, who in turn sell the products for purchase by the ultimate

consumers.


       14. Upon information and belief, Defendant Company operates an e-commerce sales


company through the websites www.vellowdog.com and www.vellowdognantucket.com. Upon

information and belief, Defendant Juras is the owner of the domam names being used by


Defendant Company for the sale of its products.

       15. Defendant Company sells a variety of products including, but not limited to, dog

collars, dog leashes, and dog bandanas on its website, www.vellowdoe.com. Defendant

Company offers for sale a dog toy (tennis ball), a dog bowl, and a retriever bandana using the

mark YELLOW DOG. The bandana is marketed as a "Yellow Dog(g> Retriever Bandana even




     Case 1:19-cv-00270-NCT-JEP Document 1-3 Filed 03/08/19 Page 4 of 23
though neither Defendant Company nor Defendant Juras own the registration for the mark

YELLOW DOG for such a product.

        16. The collar and leash are marketed as "Golden Life® Webbed Collar" and


"Golden Life® Leash Lead," respectively. However, the webpage on which the collar and leash

lead are displayed also contains, at the top, the following image:




                                             TELLOWDOG.



       17. Upon information and belief, neither Defendant Company nor Defendant Juras


own a trademark registration for the design shown above.


       18. Upon information and belief. Defendant Company has registered the following

trademark with the United States Trademark Office:

 Registration Number              Mark                               Goods/Services
 3,904,110                        YELLOW DOG                         Shirts
 4,281,504                        YELLOW DOG                         On-line retail store services
                                                                     featuring apparel; retail
                                                                     apparel stores
 4,505,114                        YELLOW DOG                         Baseball caps; baseball caps
                                                                     and hats; caps with visors;
                                                                     golf caps
 4,684,556                        YELLOW DOG                         Dog collars/ dog collars and
                                                                     leads, neckwear for dogs




    Case 1:19-cv-00270-NCT-JEP Document 1-3 Filed 03/08/19 Page 5 of 23
       19. On February 1-8, 2017, Yellow Dog Design sought to register the mark YELLOW

DOG DESIGN for "dog collars and leads; animal harnesses for dogs" (United States Serial

Number 87341314).

       20. The United States Trademark Office refiised registration because the Trademark

Examiner believed that the mark YELLOW DOG DESIGN was confiisingly similar with the

mark YELLOW DOG, registration number 4,684,556, owned by Defendant Company.

       21. Yellow Dog Design filed a Petition to Cancel with the Trademark Trial and

Appeal Board (Cancellation No. 92066830) seeking to cancel the YELLOW DOG registration

(No. 4,684,556) on the basis that Yellow Dog Design had priority of use prior to Defendant

Company's use of the Yellow Dog mark for dog collars, dog leads, and other pet accessories.

       22. Yellow Dog Design provided documents and other information to Defendant


Company regarding Yellow Dog Design's use prior to Defendant Company's use.

       23. Defendant Company and Yellow Dog Design agreed to settle the Cancellation


Proceeding with a written Release and Settlement Agreement. A true and accurate copy of the

Release and Settlement Agreement is attached as Exhibit A and incorporated herein by reference


(the "Settlement Agreement").

       24. The Settlement Agreement, among other provisions set out therein, required

Yellow Dog Design to make a payment of $5,000.00 to Defendant Company and Defendant

Company was to assign Registration No. 4,684,556 to Yellow Dog Design.

       25. In accordance with the Settlement Agreement, Yellow Dog Design made the

required payment to Defendant Company after receiving the fully executed Settlement

Agreement and Assignment of Trademark. Yellow Dog Design filed the Assignment of




    Case 1:19-cv-00270-NCT-JEP Document 1-3 Filed 03/08/19 Page 6 of 23
Trademark with the United States Trademark Office (a true and accurate copy of which is

attached as Exhibit B and incorporated by reference).

       26. The Settlement Agreement also required that Defendant Company "immediately

cease all advertisements and sales of dog collars; dog collars and leads, and neckwear for dogs


using the [YELLOW DOG mark, Registration No. 4,684,556] or any confiisingly similar variant

thereof."


       27. The Settlement Agreement further required that Defendant Company agreed to

remove references to dog collars, dog leads, and neckwear for dogs "from its websites...."


       28. Yellow Dog Design fully complied with its obligations under the Settlement

Agreement.


       29. After Yellow Dog Design filed its Petition to Cancel on or about September 7,

2017, Defendant Company, by and through Defendant Juras, filed petitions to register the

following trademarks without disclosing such facts to Yellow Dog Design:

 Serial Number                      Mark                          Goods/Services
 87641250                           YELLOW DOG                    Animal clothing for dogs,
 Filing Date: October 11,2017                                     namely bandanas
 87647269                           YELLOW DOG                    Dog toys; tennis balls
 Filing Date: October 16,2017
 87652496                           YELLOW DOG                    Pet feeding and drinking
 Filing Date: October 19,2017                                     bowls

       30. Upon information and belief, Defendant Juras did not disclose that his and

Defendant Company's intention was to negotiate a settlement with Yellow Dog Design in which

it agreed to stop selling dog bandanas and neckwear, while making arrangements to do exactly


that after agreement was reached.




    Case 1:19-cv-00270-NCT-JEP Document 1-3 Filed 03/08/19 Page 7 of 23
            31. Each of Defendant Company's application to register YELLOW DOG in the

general area of "pet products" has been initially rejected by the Trademark Office because each

were found have a likelihood of confusion with the mark YELLOW DOG DESIGN.

                                    FIRST CLAIM FOR RELIEF
                                         (Breach of Contract)

            32. Yellow Dog Design hereby adopts and incorporates by reference the allegations

contained in the preceding paragraphs.

            33. Yellow Dog Design and Defendant Company entered into a Release and


Settlement Agreement. The Settlement Agreement is valid and enforceable.

            34. Defendant Company has breached the Settlement Agreement by, among other

things, continuing to advertise and sell dog collars, dog leads, and neckwear for dogs using the


Yellow Dog mark; and by failing to remove references to dog collars, dog leads, and neckwear

for dogs from Defendant Company's and Defendant Juras' websites.

            35. Defendants' breach of contract is the legal and proximate cause of damages to


Yellow Dog Design.

            36. Yellow Dog Design is entitled to recover damages in an amount to be determined


at trial.

                                   SECOND CLAIM FOR RELIEF
                                          (Injunctive Relief)

            37. Yellow Dog Design hereby adopts and incorporates by reference the allegations


contained in the preceding paragraphs.

            38. Pursuant to Rule 65 of the North Carolina Rules of Civil Procedure, Yellow Dog

Design requests that the Court direct the Defendants to remove all references to dog collars, dog




      Case 1:19-cv-00270-NCT-JEP Document 1-3 Filed 03/08/19 Page 8 of 23
leads, and dog neckwear from any websites that use the mark YELLOW DOG or a confiisingly

similar mark.


        39. Pursuant to Rule 65 of the North Carolina Rules of Civil Procedure, Yellow Dog

Design requests that the Court direct the Defendants to remove all references to ownership of a


Yellow Dog registered trademark in conjunction with dog products unless, or until, such


registration is finally approved by the appropriate authorities.

       40. Pursuant to Rule 65 of the North Carolina Rules of Civil Procedure, Yellow Dog

Design requests that the Court direct the Defendants to cease using the mark YELLOW DOG in

conjunction with pet products including, but not limited to, dog collars, dog leashes and leads,

dog bowls, dog toys, and dog neckwear/bandanas as such use of the YELLOW DOG mark are

confusingly similar to the Yellow Dog Design's registered marks, YELLOW DOG and

YELLOW DOG DESIGN.

                                  THIRD CLAIM FOR RELIEF
                                     (Trademark Infringement)

       41. Yellow Dog Design hereby adopts and incorporates by reference the allegations


contained in the preceding paragraphs.

       42. Yellow Dog Design owns the following federally registered trademarks:

       YELLOW DOG DESIGN: Registration No. 5,553,003
                              Registration Date: September 4,201 8
                                               Goods; Dog collars and leads, animal harnesses
                                               for dogs.

       YELLOW DOG: Registration No. 4,684,556
                           Registration Date: February 10,2015
                           Assignment: March 2,2018
                                               Goods: Dog collars, dog collars and leads,
                                               neckwear for dogs




     Case 1:19-cv-00270-NCT-JEP Document 1-3 Filed 03/08/19 Page 9 of 23
       43. Defendant Company uses the mark YELLOW DOG in a manner that is likely to

cause confusion, or to cause mistake, or to deceive as a result of the similarity of the marks in


sound, appearance and meaning.


       44. Defendant Company uses YELLOW DOG in connection with goods that are

competitive with or related to the goods set out in Yellow Dog's Designs registered marks.


       45. Defendant Company's adoption of a mark that is identical to Yellow Dog

Design's registered marks constitutes a false designation of origin that is likely to cause, and

upon information and belief has caused, confiision, mistake, or deception as to origin,


sponsorship, or approval of Defendant Company's goods, in violation of the Lanham Act, 15


U.S.C.§1114.

       46. Defendant Juras is the registered owner of the website and allows Defendant


Company to offer such goods on such websites.

       47. Defendants' infiinging acts have damages Yellow Dog Design and, unless

restrained, will continue to damage Yellow Dog Design, including irreparable injury to the

reputation and goodwill of Yellow Dog Design.

       48. The total amount of damage sustained and to be sustained by Yellow Dog Design

because of Defendants' conduct is not capable of assessment, but is reasonably believed to


exceed $10,000.

       49. Yellow Dog Design is entitled to receive Defendants' profits on the sale of its


goods bearing the infringing marks, pursuant to 15 U.S.C. § 1117(a). Yellow Dog Design is

entitled to recover treble the amount of Defendants' profits on sales of its infringing goods


pursuant to 15 U.S.C. § 1117(a).




    Case 1:19-cv-00270-NCT-JEP Document 1-3 Filed 03/08/19 Page 10 of 23
       50. Yellow Dog Design is entitled to recover the costs of this action, iflcluding a

reasonable attorney fee, pursuant to 15 U.S.C. § 1117(a).


                                FOURTH CLAIM FOR RELIEF
                         (Unfair Competition of Common Law Rights)

       51. Yellow Dog Design hereby adopts and incorporates by reference the allegations

contained in the precedmg paragraphs.

       52. As a result of said sales and advertising by Yellow Dog Design under the mark


YELLOW DOG and YELLOW DOG DESIGN marks, the marks have developed and now have

secondary and distinctive trademark meaning to purchasers in Defendant Company's trade area.

Said mark has come to indicate to purchasers a meaning of goods originating only with Yellow


Dog Design. As a result of this association by purchasers of the mark with Yellow Dog Design,

Defendant Company's use of the mark and name is likely to cause confiision of the purchasers.


       53. The acts of Defendant Company constitute unfair competition and an

infringement of Yellow Dog Design's common law rights in said marks, YELLOW DOG and

YELLOW DOG DESIGN.

       54. Defendant Company has infringed Yellow Dog Design's marks as alleged herein

with the intent to deceive the public into believing that goods offered by Defendant are approved

by, sponsored by or affiliated with, Yellow Dog Design. Defendant Company's acts as alleged

herein were committed with the intent to pass off and palm off Defendant's goods as the services


of Yellow Dog Design, and with the intent to deceive and defraud the public.

       55. By reason of Defendant Company's mfringing activities. Defendant Company has

damaged Yellow Dog Design and, unless restrained, will continue to cause irreparable injury to


Yellow Dog Design's goodwill and reputation.




                                                10



    Case 1:19-cv-00270-NCT-JEP Document 1-3 Filed 03/08/19 Page 11 of 23
        56. The total amount of damage sustained and to be sustained by Yellow Dog Design


because of Defendant Company's conduct is not capable of assessment, but is reasonably

believed to exceed $10,000.

        57. Defendant Company's intentional copying of Yellow Dog Design's marks


constitutes conduct that is outrageous and/or in reckless indifference to the rights of Yellow Dog


Design, entitling Yellow Dog Design to punitive damages.

                                   FIFTH CLAIM FOR RELIEF
                            (Unfair and Deceptive Trade Practices Act)

        58. Yellow Dog Design hereby adopts and incorporates by reference the allegations


contained in the preceding paragraphs.

        59. Defendants have used the trademark registration symbol, to wit, ®, even though it

does not own the registration for the trademark YELLOW DOG to be used with pet supplies and

pet products.

        60. By reason of the activities set forth above. Defendants have mtentionally and


willfully, in the course of its business, caused potential misunderstandings as to the source,

sponsorship, or approval of its services. In addition, Defendants have either caused or created

the tendency or capacity to cause a likelihood of confusion or deceptions as to the affiliation,

connection or association of Defendants Company's goods with Yellow Dog Design.

Consequently, Defendant has engaged in deceptive trade practices in violation of North Carolina


Statutes.

        61. By reason of it infringing activities. Defendants have damaged Yellow Dog

Design and, unless restrained, will continue to cause irreparable injury to Yellow Dog Design's


goodwill and reputation.




                                                 11



    Case 1:19-cv-00270-NCT-JEP Document 1-3 Filed 03/08/19 Page 12 of 23
         62. The total amount of damage sustained and to be sustained by Yellow Dog Design


because of Defendants' conduct is not capable of assessment, but is reasonably believed to


exceed $10,000.

         63. Yellow Dog Design is entitled attorney's fees.




         WHEREFORE, Yellow Dog Design prays for judgment against the Defendants as

         follows:

         1. That Defendants have infringed Yellow Dog Design's trademark and have


engaged in deceptive trade practices and acts of unfair competition;

         2. That Defendants have breached the Release and Settlement Agreement;


         3. That Defendant, its officers, agents, servants, employees, attorneys and those

persons, firms or coiporations, acting in concert and participation with Defendants, from any


advertisement, promotion, offer for sale, or any other involvement with the sale of pet products

that bear the infringing mark, or any colorable imitation of Yellow Dog Design's distinctive


marks;

         4. That Defendants be ordered to account to Yellow Dog Designs for any monies

received by or on behalf of the sale of its goods that bear the infringing marks or any other

colorable imitation of the marks;

         5. That Yellow Dog Designs be awarded monetary damages in the amount of

Defendants' profits and interest gained from the sale of its goods that bear the inftinging marks

or any other colorable imitation;

         6. That damages be trebled pursuant to North Carolina and Federal law due to the


willful and deliberate nature of the infringement;




                                                 12




    Case 1:19-cv-00270-NCT-JEP Document 1-3 Filed 03/08/19 Page 13 of 23
       7. That Defendants be ordered to pay punitive damages due to Defendants'

outrageous and/or recklessly negligent conduct;


       8. That Yellow Dog Designs be awarded its costs and a reasonable attorney's fee

due to the exception nature of this case, and pursuant to Federal and North Carolina law; and


       9. That Yellow Dog Design have and recover such other and further relief as the


Court may deem just and proper.

                 -^
       This the '0 day of February, 2019.




                                              <^1^^-
                                            ,0fH5ert;. Andia, J^TCSB 16533)
                                             Attorneys for Plap/tijf
                                            Yellow DogHSsign. Inc.

OF COUNSEL:

Higgins Benjamin, PLLC
301 North Elm Street, Suite 800
Greensboro, North Carolina 27401
Telephone: 336-273-1600
Facsimile: 336-274-4650
Email: bandia@greensborolaw.com




                                                  13



    Case 1:19-cv-00270-NCT-JEP Document 1-3 Filed 03/08/19 Page 14 of 23
             EXHIBIT A




Case 1:19-cv-00270-NCT-JEP Document 1-3 Filed 03/08/19 Page 15 of 23
      STATE OF NORTH CAROLINA RELEASE AND SETTLEMENT
                                            AGREEMENT
      GUILFORD COUNT/



      THIS RELEASE AND SETTLEMENT AGREEMENT (the "Agreement") is
      entered into as of the latest date set forth below, by and among YELLOW
      DOG, LLC; a Virginia limited liability company with an office tocated at 516
      River Highway, Suite D, Mooresvilte, North Carolina (hereinafter "YDLLC"),
      and YELLOW DOG DESIGN, INC. a North Carolina corporation with a
      principal office located at 112 O'Connor Street, Greensboro, North Carolina
      (hereinafter "YELLOW DOG DESIGN").

      I. RECITALS

      WHEREAS, YELLOW DOG DESIGN claims to own common law rights in
      the mark YELLOW DOG DESIGN for use in the field of. but not limited to,
      dog coflars, dog leashes and leads, and animal harnesses for dogs
      throughout the United States.

      WHEREAS. YDLLC owns several United States Trademark Registrations
     for the mark YELLOW DOG, including United States Trademark
      Registration No. 4,684,556 for the mark YELLOW DOG, in the field of dog
      collars; dog collars and leads; and neckwear for dogs (the "Registered
      Mark").

     WHEREAS, YELLOW DOG DESIGN filed a Petition for Cancellation of the
     Registered Mark in a proceeding before the Trademark Trial and Appeal
     Board, Cancellation No. 92066B30 (the "Cancellation').

      WHEREAS, YDLLC and YELLOW DOG DESIGN desire to enter into this
      Release and Settlement Agreement fAgreement") to fully settle all claims
      of any kind whatsoever arising out of the use of the Registered Mark, the
      use of the mark YELLOW DOG DESIGN, or any other matter or thing
      occurring between YDLLC and YELLOW DOG DESIGN of or pertaining to
     their uses of their respective trademarks.

     NOW THEREFORE, in consideration of the following terms and conditions.
     the parties hereby agree and undertake as follows:




                                       {00529104.311




Case 1:19-cv-00270-NCT-JEP Document 1-3 Filed 03/08/19 Page 16 of 23
      II. SETTLEMENT TERMS

      A. YDLLC shall execute ati documents reasonably required to assign
      the REGISTERED MARK and all associated good will to YELLOW DOG
      DESIGN.

      B. YDLLC shall immediately cease all advertisements and sales of
      dog collars; dog collars and leads; and neckwear for dogs using the
      REGISTERED MARK or any confusingly similar variant thereof. YDLLC
      agrees to remove all references to such products from its websites,
      including www.vellowdoanantucket.com within fourteen (14) business
      days of final execution of this Agreement.

      C. In exchange for this Agreement and for the Assignment of
      REGISTERED MARK, YELLOW DOG DESIGN agrees to pay to YDLLC
      the sum of Five Thousand Dollars and No Cents ($ 5,000.00) upon full
      execution of this Agreement and the Assignment.

      D. YDLLC further represents and warrants that it shall not oppose the
      registration of YELLOW DOG DESIGN.

      E. YELLOW DOG DESIGN, upon YDLLC's performance of the
      promises set forth above, and no later than thirty (30) days after full
      execution of this Agreement, will dismiss the Cancellation.

      HI. MUTUAL LIMITED RELEASE
      In consideration of the Settlement Terms and the mutual covenants made
      herein, YDLLC and YELLOW DOG DESIGN release, acquit and forever
      discharge one another, their agents. shareholders, members, managers,
      officers, directors, employees, insurers, attorneys. principals, and
      representatives, and anyone else for whose conduct any of them may be
      responsible from any and all claims, demands, obligations, losses, causes
      of action, costs, expenses, attorneys' fees and liabilities, of or pertaining to
      their uses of their respective trademarks, whether based on contract, tort,
      statutory or other legal or equitable theory of recovery, whether known or
      unknown, which either party has, had, or claims to have against one
      another, or one another's agents. shareholders, members, directors, and
      employees, and anyone else for whose conduct any of them may be
      responsible, including but not limited to any and all claims which relate to,
      arise from, or are in any way pertaining to their uses of their respective
      trademarks through the date of this release.




                                         (00529104-3 »2




Case 1:19-cv-00270-NCT-JEP Document 1-3 Filed 03/08/19 Page 17 of 23
       below has the right and authority to execute this Agreement. Each party
       also releases, acquits, and discharges the opposing party and anyone
       acting on the opposing party's behalf for any and all claims arising out of
       any Hens or subrogatfon rights.

      VII. ENTIRE AGREEMENT

             This Release and Settlement Agreement contains the entire
       agreement between YDLLC and YELLOW DOG DESIGN pertaining to the
       matters and things set forth herein. This Agreement shall be binding upon
       and inure to the benefit of all successors and interests.

      VIII. GOVERNING LAW

                This Agreement shall be construed and interpreted in accordance
      with the laws of the State of North Carolina. The parties specifically consent
      and agree to the jurisdiction of the courts of Gullford County, North Carolina
      for resolution of any dispute regarding this Agreement


                IN WITNESS WHEREOF, the parties execute this Release and
       Settlement Agreement on the dates set forth below.


       YELLOW                                       YELLOW DOG DESIGN. INC.


        By;
                                                     Printed
                                                     Name: ^^t/^t^Q^^^            ^/^o
        Its:.                                        Its: •T^CisAjr^^s^^'

        Date:-:   o\]^l)r                            Date: -J-r'/S^




                                        (00529104-3 }4




Case 1:19-cv-00270-NCT-JEP Document 1-3 Filed 03/08/19 Page 18 of 23
      STATE OF NORTH CAROUNA
      COUNT/ OP Ijf fit. I/
                l. M.ra^{ CTtcitL           , a Nolaiy PiABc ta and for said County and State do heroby certify that
            lareM/i Ja.^-MS'                jwncnaily came before mo on behalf of YELLOW 000. LLC this day
      and acknowledoed the execution of the foregoing Release and Settlement Agreamant
      WFTNESS my hand and notarial sea), this Ihs t'f day oT . I An ^2018.



      My commission explrsa:

         A<^~rf. ^^

      STATE OF NORTH CAROLINA
      COUhnYOFGUlLFORD
               I, 'I^Mif /M»AS'y>. a Nctaiy Public In and for said County and State do hereby cartify that
       Du^t-ff ^•-'»M Pfintfsr*/ peraonally cama before me on behalf of YELLOW DOS
      DESIGN, INC> this day and aeknowtedged the eificutlon ofUie toregolng Release and Sstltement Agreement.
      WITNESS my hand and notarial seal. thte (he ^"-dav of WH«1 . ZOIB.



      My oommteston 6)<pires:

       /y}»r /7,-^^i-


                                                                   ^aH?^c-»na




                                                   (00529104-3)5




Case 1:19-cv-00270-NCT-JEP Document 1-3 Filed 03/08/19 Page 19 of 23
              EXHIBIT B




Case 1:19-cv-00270-NCT-JEP Document 1-3 Filed 03/08/19 Page 20 of 23
                               ASSIGNMENT OF TRAUEMARKS



           This agreement entered this _ of January 2018 by and between YELLOW DOG,

 LLC, a Viigiiu'a limited liability company, with an office at 516 River Highway, Suite D,

 Moorcsville, North Carolina hCTeia refened to as "Assignor" and YELLOW DOG DESIGN,

 WC., a North earotina corporation, with an office at 112 O'Conner Street, Greensboro, North

 Carolina, herein referred to as "Assignee."


          Assignor registered the following mark, claiming that it had adopted and is using the

 mark in commerce as a trademark:


                                                                        U.& KiBisisterftou^

                                               Used For

          YELLOW DOG Dog coUars; dog collars and 4,684,556
                       leads; and, neckwear for dogs


 Assignee is desirous of acquiring all limits, tide and mterest in and to said mark, and the good

 will symbolized by said mark.

          Assignor, for good and valuable consideration, Ifae receipt and sufficiency of which is

 hereby acknowledged, traairfers and conveys all right, title and interest in the trademark listed

 above and all of the good will associated wi& the individual maik, and convey all right tifle and

 interest in the ttaderoaik, includmg fte associated good will, to YELLOW DOG DESIGN, !NC.

 ft North Carolina corpotation. This assignment includes all rights, title, and causes of action in

 the above trademark.




                                                                             TRADEMARK
                                                                   REEL: 006312 FRAME: 0634


Case 1:19-cv-00270-NCT-JEP Document 1-3 Filed 03/08/19 Page 21 of 23
            It is the parties' intention that YELLOW DOG DESIGN, INC. shall have full ownership

     and enjoyment of the trademark from this day forward.


     YELLOW


                                                                ^



            Position



     STATE OF NORTH CAROLINA
     COUNTY OF,..,^/^/,,.,

                              ^£^<^±.      ._,.a notaiy public in and for the said state and county,
     hereby VCTifyl^__^iJ.^^ ^-^M, _........... persbaaBy appeared before me and
     acknowledged the due executwu offlie foregoing sssigtmient, on Qns _^f_ day of,_;*&AUjt^,,
     2018.                                                    /?                   ^



                                                       Notary Public


     My Commission Expires: /i^ // /Si?^2
     (NOTARIAL STAMP OR SEAL)




                                                                         TRADEMARK
RECORDED: 03/02/2018                                               REEL: 006312 FRAME: 0635


    Case 1:19-cv-00270-NCT-JEP Document 1-3 Filed 03/08/19 Page 22 of 23
                                       900441320 03/02/2018
                           TRADEMARK ASSIGNMENT COVER SHEET

Electronic Version v1.1                                                                       ETAS ID: TM464133
Stylesheet Version v1.2

 SUBMISSION TYPE:                      NEW ASSIGNMENT
 MATURE OF CONVEYANCE:                 ASSIGNMENT OF THE ENTIRE INTEREST AND THE GOODWILL

 CONVEYING PARTY DATA
               Name                       Formeriy             Execution Date              Entity Type
 YELLOW DOG, LLC                                               01/29/2018         Limited Liability Company:
                                                                                  VIRGINIA


 RECEIVING PARTY DATA
 Name:                    BELLOW DOG DESIGN, INC.
 Street Address:          1120'ConnorStreet
 City:                    Sreensboro
 State/Country:           \IORTH CAROLINA
 Postal Code:             >7406
 Entity Type:             corporation: NORTH CAROLINA


 PROPERTY NUMBERS Total: 1
         Property Type         Number                                       Word Mark
 Registration Number:     4684556             YELLOW DOG

 CORRESPONDENCE DATA
 Fax Number: 3362744650
 Correspondence will be sent to the e-mail address first; If that is unsuccessful, it will be sent
 using a lax number, tt provided; If that Is unsuccessful. It will be sent via US Mail.
 Phone: 336-273-1600
 Email: bandia@greensborolaw.com
 Correspondent Name: Gilbert J. Andia, Jr.
 Address Line 1: 301 N. Elm Street, Suite 800
 Address Line 4: Greensboro, NORTH CAROLINA 27401

 IAME OF SUBMITTER:                    Gilbert J. Andia, Jr.
 SIGNATURE:                            /gilbertjandiajr/
 (ATE SIGNED:                          03/02/2018
 otal Attachments: 2
 ource=FILING COPY - Executed trademark assignment#page1 .tif
 ource=FILING COPY" Executed trademark assignment#page2.tif




                                                                                 TRADEMARK
    900441320                                                          REEL: 006312 FRAME: 0633


             Case 1:19-cv-00270-NCT-JEP Document 1-3 Filed 03/08/19 Page 23 of 23
